THE WARNACO GROUP, INC.
2005 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Grantee:            Joseph R. Gromek

This Agreement is to certify that the Grantee named below has been granted the
number of Restricted Stock Units set forth below under the terms and conditions
set forth in this Agreement (this Award, the "Restricted Stock Units"). The
Restricted Stock Units and this Agreement are subject to and incorporate by
reference the terms and conditions of The Warnaco Group, Inc. 2005 Stock
Incentive Plan (the "Plan") and the Employment Agreement (the "Employment
Agreement"), dated as of December 22, 2004, between the Grantee and The Warnaco
Group, Inc. (the "Company"), to the extent that the terms of the Employment
Agreement relate to the terms and conditions of the award granted under this
Agreement. The Restricted Stock Units are referred to under the Employment
Agreement as "Career Units." Capitalized terms used but not defined herein are
defined in the Plan.

[spacer.gif] [spacer.gif] Number of
Restricted Stock Units:  [        ], payable only in Shares.

[spacer.gif] [spacer.gif] Grant Date:  [        ]

[spacer.gif] [spacer.gif] Vesting Schedule:  For grants of Restricted Stock
Units made prior to April 14, 2008: 50% of the Restricted Stock Units granted
hereby shall become vested on April 14, 2008; the remaining 50% of such
Restricted Stock Units shall become vested on the date on which the Grantee
reaches age 65, subject to Grantee's continuous employment/service with the
Company.

[spacer.gif] [spacer.gif]   For grants of Restricted Stock Units made on or
after April 14, 2008: This Restricted Stock Unit Grant shall vest in its
entirety on the date on which the Grantee reaches age 65, subject to the
Grantee's continuous employment/service with the Company.

[spacer.gif] [spacer.gif] Payment of Units:  No Shares shall be issuable with
respect to vested Restricted Stock Units until immediately following the
Grantee's "separation from service," as defined under Section 409A(a)(2)(A)(i)
of the Code, with the Company; provided, however, that, except in the case of
the Grantee's death, if at the time of such separation from service the Grantee
is a "specified employee," as defined in Section 409A(a)(2)(B)(i) of the Code,
such distribution shall not be made until at least six months after the date of
such separation from service; provided, further, that if the Grantee's
employment is terminated due to Disability and such Disability satisfies the
requirements of Section 409A(a)(2)(C) of the Code, then such distribution may be
made upon termination without regard as to whether the Grantee was a "specified
employee" at such time.

Termination of

[spacer.gif] [spacer.gif] Employment:  See Section 9 of the Employment
Agreement.

[spacer.gif] [spacer.gif] Additional Terms:  See the Plan and the Employment
Agreement. In addition:

The Restricted Stock Units are payable only to the Grantee during the Grantee's
lifetime. The Restricted Stock Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company and any Affiliate; provided that
the designation by the Grantee of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


--------------------------------------------------------------------------------


By signing this Agreement, the Grantee acknowledges that he has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan including, but not limited to,
Section 11(l) thereof (relating to compliance with applicable law and
regulations).

Nothing in the Plan or in this Agreement shall confer upon the Grantee any right
to continue in the employ of the Company or any subsidiary or shall interfere
with or restrict in any way the right of the Company and its subsidiaries, which
is hereby expressly reserved, to remove, terminate or discharge the Grantee at
any time for any reason whatsoever, with or without Cause.

The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

This Agreement and the rights of the Grantee hereunder shall be construed and
determined in accordance with the laws of the State of Delaware.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the          day of                     , 2      .

THE WARNACO GROUP, INC.

[spacer.gif] By:                                                     
Its:                                                     

JOSEPH R. GROMEK

Signature:                                         

Printed Name:                                 

[spacer.gif] Address:                                           
                                                           


--------------------------------------------------------------------------------
